Citation Nr: 1751538	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to death pension benefits prior to November 2, 2016.


REPRESENTATION

Veteran represented by:	Patricia A. Servaes, Accredited Agent


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.  He died in January 1973 and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2017 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

Based on the appellant's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the appeal period prior to November 2, 2016, it was reasonable for the appellant to consume some part of her net worth for her maintenance.


CONCLUSION OF LAW

For the appeal period prior to November 2, 2016, the criteria for entitlement to VA nonservice-connected death pension benefits were not met.  38 U.S.C.A. §§ 1522, 5107 (West 2014); 38 C.F.R. §§ 3.274, 3.275 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

This claim arises from the appellant's disagreement with the effective date assigned following the grant of death pension benefits.  Because death pension benefits have already been granted, the claim has been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, in written statements submitted in connection with her appeal, the appellant and her attorney have demonstrated actual knowledge of the requirements for establishing entitlement to death pension as well as how the rate of death pension is calculated.  Under these circumstances, the appellant has not been prejudiced by any notification deficiency.

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Law and Analysis

Death pension benefits are available to a veteran's surviving spouse as a result of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274  and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23  and 3.24.  38 U.S.C.A. §§ 101 (8), 1521(j), 1541(a); 38 C.F.R. § 3.3 (b)(4). 

In this case, on March 27, 2015, the appellant submitted an Intent to File application for death benefits.  On May 21, 2015, the VA received the appellant's formal claim requesting death pension benefits.  The RO initially denied the appellant's claim because her net worth was deemed excessive for the purposes of qualifying for VA death pension benefits.  The appellant appealed, and, in an April 2017 rating decision, the RO granted entitlement to nonservice-connected death pension benefits for the appellant, at the aid and attendance rate, effective November 2, 2016.  The appellant is seeking an earlier effective date for these benefits for the period prior to November 2, 2016.  In essence, she argues that her assets for the appeal period prior to November 2, 2016, should not have been a barrier to granting these benefits as the projected rate of depletion of her net worth exceeded her life expectancy. 

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance. 38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).  The terms 'corpus of estate' and 'net worth' mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining whether the estate should be used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503 (a); see also 38 C.F.R. § 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272 (g)(1)(iii).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance. If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim. There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VBA Manual, M21-1, V.iii.1.J.4.a.

At the time the appellant filed her claim in May 2015, she reported assets of $2,560 in cash/non-interest bearing bank accounts; $43,294.50 in interest-bearing bank accounts; and $110,623.19 in stocks, bonds, and mutual funds.  Thus, her total assets were $156,477.69.  In January 2016, the Veteran reported that her net worth decreased to $135,628.  Her monthly income included $1,074.90 from the Social Security Administration (SSA) and $715.66 from pension.  She also indicated that she expected $3,384.12 in dividends and interest in the next 12-month period.  Thus, her total yearly income from the above sources was $24,870 ($2,072.57 per month).  Her medical expenses totaled $5,296.90 per month (based on Medicare premiums of $104.90 and assisted living fees of $5,192), and her monthly expenses totaled $150 per month (based on $30 for food, $20 for clothes, and $100 for personal care items), for a monthly deficit of $3,374.33.  At that rate, her assets would have been exhausted in 3.35 years.  In May 2015, the appellant was 88 years old with a life expectancy of 5 years.  See VBA Manual, M21-1, V.iii.1.J.6.a, Life Expectancy Table (last accessed November 1, 2017).

As indicated above, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  The Board acknowledges that at her current rate of spending during the period in question, the projected rate of depletion of the appellant's net worth exceeded her life expectancy.  However, the evidence indicates that this property could have, and was, readily converted into cash at no substantial sacrifice.  There has been no argument to the contrary.

As noted above, the standard by which the Board is to determine whether the net worth can be consumed to provide for maintenance is one of reasonableness.  While there may be some depletion of the appellant's financial resources, the Board emphasizes that the purpose of VA pension benefits is to give beneficiaries a minimum level of financial security.  They are not intended to protect substantial assets, subsidize discretionary spending, or build up the beneficiary's estate.

The Board recognizes the appellant's sincere belief that she was entitled to death pension benefits for the period prior to November 2, 2016.  Given her net worth during this timeframe as detailed above; however, the Board finds that some portion of the corpus of her estate was able to be reasonably consumed in order to provide for her maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  The Board emphasizes that the appellant has since been awarded death pension benefits at the aid and attendance rate beginning November 2, 2016, the date there was a substantial increase in necessary out-of-pocket medical expenses and her net worth became significantly depleted.  Under the circumstances and the facts as presented regarding the appellant's net worth prior to this date; however, the evidence shows her assets were sufficient to meet her needs for the appeal period prior to November 2, 2016. 

In her November 2016 statement, the appellant argued that the RO miscalculated the amount of her monthly income in determining that her net worth was excessive.  See November 2016 statement (arguing that her monthly income came out to $2,072.50, not $2,383.90 as calculated by the RO which would result in a finding that her net worth would be depleted in 3.35 years as opposed to 3.68 years).  The Board acknowledges that the RO miscalculated the amount of the appellant's monthly income and thus the timeframe in which her net worth would be depleted as indicated by the appellant.  However, the Board used an amended calculation in its analysis above in determining that the appellant's assets for the period prior to November 2, 2016, were sufficient to meet her needs.

In her November 2016 statement, the appellant also argued that all of her non-medical expenses were not included in her original detail of expenses.  In support of this argument, she submitted an updated VA Form 21-8049, Request for Details of Expenses showing monthly non-medical expenses of $75 for food, $130.13 for utilities, and $155 for personal care.  These amounts are approximately $210 higher than the monthly non-medical expenses she originally submitted.  The Board has considered this argument; however, it notes that the appellant was afforded an opportunity to submit her monthly non-medical expenses during this timeframe and the amounts she submitted at that time came out to $150.  Moreover, even if this amount more accurately reflects the appellant's expenses at the time she filed her claim, this relatively minor difference (net worth would be depleted in 3.15 years as opposed to 3.35 years) does not change the Board's determination that the appellant's assets for the period prior to November 2, 2016, were sufficient to meet her needs.

In light of the above, the Board finds that, for the appeal period prior to November 2, 2016, the appellant did not meet the net worth eligibility requirement for pension benefits.  The Board has considered the doctrine of reasonable doubt.  In this case, however, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Pension benefits for the period prior to November 2, 2016, are thereby precluded, and the appellant's claim for an effective date earlier than November 2, 2016, for VA nonservice-connected death pension benefits must be denied.  38 U.S.C.A. §§ 1503, 1541, 1542, 5103A; 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275.


ORDER

Entitlement to death pension benefits prior to November 2, 2016, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


